 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for Defendant
   Alex M. Azar II,
 7 Secretary, Department of Health and Human Services

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   COUNTY OF FRESNO, CALIFORNIA                       CASE NO. 1:18-CV-00320-LJO-BAM

12                                Plaintiff,            ORDER

13                         v.                           DATE:          February 21, 2019
                                                        TIME:          9:00 a.m.
14   ALEX M. AZAR II, in his official capacity as       COURT:         Courtroom 4, 7th Floor
     Secretary of the Department of Health and                         United States Courthouse
15   Human Services,                                                   2500 Tulare Street
                                                                       Fresno, CA 93721
16                               Defendant.             JUDGE:         Hon. Lawrence J. O'Neill
17

18          Before the Court in this matter is the parties’ Joint Stipulation and Request Regarding Briefing
19 Schedule. Good cause appearing, the joint stipulation is APPROVED. The scheduling order in this case

20 (ECF 20) is modified as follows:

21          Defendant’s reply brief in support of its cross-motion for summary judgment shall be filed on or
22 before February 25, 2019. A hearing in this matter may take place on March 14, 2019, at 9:00 a.m. in

23 Department 4 of this Court.

24
     IT IS SO ORDERED.
25

26      Dated:    January 22, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
27

28

      ORDER                                              1
30
